Name: Commission Regulation (EEC) No 1848/80 of 11 July 1980 re-establishing the levying of customs duties on umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas), falling within heading No 66.01 and originating in Singapore, to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 181 /20 Official Journal of the European Communities 15. 7 . 80 COMMISSION REGULATION (EEC) No 1848/80 of 11 July 1980 re-establishing the levying of customs duties on umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas), falling within heading No 66.01 and originating in Singapore , to which the preferential tariff arrangements set out in Council Regulation (EEC) No 2789/79 apply listed in Annex C thereto  once the relevant Community amount has been reached ; Whereas, in respect of umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas), the ceiling, calcu ­ lated as indicated above, should be 9 704 000 Euro ­ pean units of account, and therefore the maximum amount is 1 456 000 European units of account ; whereas, on 1 July 1980 , the amounts of imports into the Community of umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas), originating in Singapore, a country covered by preferential tariff arrangements, reached that maximum amount ; whereas, bearing in mind the objectives of Regulation (EEC) No 2789/79 which provides that maximum amounts should not be exceeded, customs duties should be re-established in respect of the products in question in relation to Singapore, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2789/79 of 10 December 1979 establishing preferen ­ tial tariffs in respect of certain products originating in developing countries ( ! ), and in particular Article 4 (2) thereof, Whereas Article 1 (3) and (4) of that Regulation provides that customs duties may, for each category of products, be suspended up to a Community ceiling, expressed in European units of account, which will be equal  with the exception of certain products the value of the ceilings for which is given in Annex A thereto  to the sum arrived at by adding together the value of the products in question imported cif into the Community in 1977 and coming from coun ­ tries and territories covered by those arrangements, but not including products coming from countries and territories already covered by various preferential tariff arrangements established by the Community, and 5 % of the value of 1 977 cif imports coming from other countries and from countries and territo ­ ries already covered by such arrangements ; whereas, however, the ceiling resulting from the sum of this addition may in no case exceed 110 or 115 % of that fixed for 1979 ; Whereas, having regard to that ceiling, the amounts for products originating in any one of the countries or territories listed in Annex B to that Regulation should be within a maximum Community amount repre ­ senting 50 % of that ceiling, with the exception of certain products for which the maximum amount is to be reduced to the percentage indicated in Annex A thereto ; whereas, for these products, this reduction will be 1 5 % ; Whereas Article 2 (2) and (3) of that Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question originating in any of the said countries or territories  with the exception of those HAS ADOPTED THIS REGULATION : Article 1 As from 18 July 1980, customs duties, suspended in pursuance of Council Regulation (EEC) No 2789/79, shall be re-established in respect of the following products, imported into the Community and origi ­ nating in Singapore : CCT heading No Description 66.01 Umbrellas and sunshades (including walking-stick umbrellas, umbrella tents, and garden and similar umbrellas) Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.(') OJ No L 328 , 24. 12. 1979, p. 25 . 15. 7. 80 Official Journal of the European Communities No L 181 /21 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 July 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission